The opinion of the court was delivered by
Burch, J.:
The defendant was convicted of grand larceny, and appeals.
The sole ground of the appeal is that the defendant gave a clear account of his handling of the property stolen, was corroborated by a credible witness, and consequently the jury must have dealt with the testimony in an arbitrary manner. This court has the judgment of the district court to the contrary, in the order overruling the motion for a new trial. It may be the defendant and his witness, whom the court and the jury saw while on the witness stand, were discredited by their manner of testifying, or other circumstances. Besides that, the state’s chief witness was corroborated in respect to important details. Under these circumstances this court is not authorized to interfere.
The judgment of the district court is affirmed.